DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 21, 30, 36.
Re 21, Claim 21 has been amended to recite that “wherein the flexible member within the first spool is within the first plane” and “wherein the cable within the second spool is within the second plane.” Figures 13 and 14 of the instant application illustrate the context for these limitations. For example, Figure 13 illustrates the first and second spools (510, 512) while Figure 14 illustrates the top of spool (512) removed to illustrate mandrel (524) about which the cable is wound. A plane congruent with the surface visible in Figure 14 would both contain the entirety of the portion of the cable disposed within the spool (512) and be perpendicular to the longest axis of the mast (506). Within Svoboda (US 2017/0247236) a cable (26) is wound about the barrel of spool (20), however, the structural configuration of Svoboda suggests the cable is spirally wound along the axial direction of the barrel of spool (20). Therefore, a single plane would not contain all of the cable (26). Furthermore, a plane containing the portion of the cable (26) within the spool (20) would be perpendicular to the axial axis of the barrel of the spool (20), which, as Applicant notes, ultimately requires the plane to be parallel to the 
Re 30, 36, Claims 30/36 require the flexible member to be provided with a plurality of teeth. Neither cable (28, 26) within Svoboda contains a plurality of teeth and thus Svoboda does not read on the limitations of Claims 30/36. Furthermore, no prior art of record provides sufficient motivation to modify Svoboda to have the limitations of Claims 30/36, and thus Claims 30/36 are considered unobvious over Svoboda and the other prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656